Citation Nr: 1727651	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-45 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether an overpayment of dependency and indemnity (DIC) benefits in the amount of $96,494.00 was properly created. 

2. Entitlement to a waiver of overpayment of DIC benefits in the amount of $96,494.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1988.  The Veteran died in May 1997.  The appellant was married to the Veteran on the date of his death.

This case comes before the Board of Veterans' Appeals on appeal from a June 2008 decision of the Committee on Waivers and Compromises (COWC) in Philadelphia, Pennsylvania. 

By way of procedural history, a January 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, discontinued the appellant's DIC benefits (on account of her remarriage in September 1999), effective September 1, 1999.  The appellant submitted a timely notice of disagreement (NOD) in December 2008, specifically referencing therein the January 2008 decision which severed/discontinued her DIC benefits, effective September 1, 1999.  Thereafter, in September 2009, the RO issued a statement of the case (SOC) with respect to the propriety of the discontinuance of DIC benefits.  The appellant submitted a timely VA Form 9 in November 2009.  

In the interim, in February 2008, the VA Debt Management Center (DMC) informed the appellant that an overpayment in the amount of $96,494.00 had been created as a result of the discontinuance of DIC benefits, effective September 1999. 

In May 2008, the appellant requested a timely waiver of debt.  Her waiver request was denied by the COWC in a June 2008 decision.  The appellant submitted an NOD as to this determination in November 2008, challenging both the validity of the debt and the denial of the waiver.  

In April 2014, the RO issued a supplemental statement of the case (SSOC) which addressed the validity/collectability of the debt, but did not address the issue pertaining to the waiver of debt. 

With respect to the issue pertaining to the validity of debt in the amount of $96,494.00, the Board acknowledges that the appellant did not submit an additional VA Form 9 following the issuance of the April 2014 SSOC (which really should have been issued as an initial SOC).  Nevertheless, this matter was subsequently certified to the Board for appellate consideration.  Given the actions by the RO, the Board has accepted jurisdiction of this issue. See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

Of note, in a March 2015 decision, the Board determined that the severance of DIC benefits, effective September 1, 1999, was proper.  The Board contemporaneously remanded the above-captioned issues under separate cover.  

The issue of entitlement to entitlement to a waiver of overpayment of DIC benefits in the amount of $96,494.00, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant's marriage to the Veteran was terminated by his death in May 1997, and she was subsequently awarded DIC benefits in June 1997.  

2. The appellant was notified by way of a July 1997 letter from VA that it was her responsibility to notify VA of any changes in her marital status and that her entitlement to benefits would be permanently lost if she remarried. 

3. The appellant remarried in September 1999, when she was 45 years old. 

4. The appellant did not notify VA of her remarriage until December 2007; her DIC benefits were then terminated, effective as of September 1, 1999.  

5. The overpayment was created because the appellant was paid compensation to which she was not legally entitled. 

6. The overpayment debt was properly created and did not result solely from VA's sole administrative error.


CONCLUSION OF LAW

The overpayment of DIC benefits in the amount of $96,494.00 was properly created. 38 U.S.C.A. §§ 3685, 5112, 5302 (West 2015); 38 C.F.R. §§ 1.911 (c)(1), 1.956, 1.962 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38  U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38  C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA is not applicable to the present case as the issue does not involve a claim for benefits, but rather overpayment. See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving a claim for waiver of recovery of an overpayment. 

Notwithstanding the inapplicability of VCAA, 38 C.F.R. §1.911 has its own notification provisions.  The Board finds that VA substantially complied with the notification requirements in various correspondence throughout the course of the appeal.  Moreover, with regard to the preliminary issue of the validity of the debt, the appellant has provided numerous arguments regarding the existence of the debt. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that a defect is not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  The claim was remanded in March 2015 for further development that was subsequently completed.  In short, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of the validity of the debt issue on appeal. Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Legal Criteria

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911 (c)(1) (2016); see also VAOPGCPREC 6-98. 

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  A finding that VA was solely responsible for the debt nullifies its existence. 

A surviving spouse in receipt of DIC benefits is not entitled to receive DIC benefits if he or she remarries. See 38 C.F.R. §§ 3.50, 3.500(n), 3.502(d) (2016).  There are, however, exceptions to that general rule. 38 C.F.R. §§ 3.55 (a)(1)-(10); see also 38 U.S.C.A. §§ 103 (d), 1311(e).  In pertinent part, under 38 C.F.R. § 3.55 (a) (10) (ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.  

As explained below, and in the Board's March 2015 decision that affirmed the propriety of the termination of DIC benefits, effective September 1, 1999, the appellant was 45 years old at the time of her remarriage in 1999.  Thus, the above exception does not apply in this case.  

The effective date of discontinuance of DIC benefits by reason of marriage or remarriage shall be the last day of the month before such marriage or remarriage occurs. 38 U.S.C.A. § 5112 (b)(1); 38 C.F.R. §§ 3.500 (n)(1); 3.502(d).

Background

The appellant contends that the overpayment is not valid because (1) she believed that she was entitled to DIC benefits for the remainder of her life, and (2) she notified VA of her remarriage in 1999. 

The appellant was married to the Veteran from May 1985 to May 1997 (date of Veteran's death). See May 1985 marriage certificate.

The Veteran died in May 1997. See May 1997 death certificate.

In May 1997, the appellant filed a DIC claim for service connection for the cause of the Veteran's death. See May 1997 VA Form 21-534. 

In a June 1997 rating decision, the RO awarded service connection for the cause of death of the Veteran.  In the accompanying July 1997 award letter, the RO explained to the appellant that she had been granted DIC benefits, effective June 1, 1997, as it had been determined that the Veteran died from a service-related disability.  The notification letter included, inter alia, a VA Form 21-8765, which explained the regulations that govern entitlement to DIC.  Notably, the VA Form 21-8765 would have informed the appellant that it was her responsibility to notify VA of any changes in her marital status and that her entitlement to benefits would be permanently lost if she remarried.  The letter was sent to the appellant's home of record and was not returned to VA as undeliverable.  

On September 5, 1999, the appellant remarried; she was 45 years old. See December 2007 Declaration of Status of Dependents Form submitting by appellant. 

In October 2007, VA sent a letter to the appellant informing her that, because she had not responded to an earlier inquiry concerning her marital status, VA planned to stop payments.  The letter noted that May 1997 was the last date upon which VA had knowledge that the appellant had not remarried; thus, benefits would cease June 1997.  

Thereafter, in December 2007, the appellant submitted a statement indicating that she was under the impression that she was entitled to receive DIC benefits for her entire life; the letter also included a VA Form 21-686c showing that she had been remarried since September 5, 1999. 

In January 2008, VA informed the appellant that her DIC benefits had been discontinued effective September 1, 1999, and that VA laws stated that a widow receiving DIC benefits had to remain unmarried until she reached the age of 57 years old.  The appellant was also informed that the adjustment of DIC benefits would result in an overpayment and that she would receive separate correspondence from the DMC with the exact amount of overpayment owed.  That letter was sent to the appellant in February 2008.  And, as noted above, the appellant requested a waiver of the debt in May 2008, which was denied by the COWC in June 2008. 

The appellant submitted a notice of disagreement in December 2008, specifically noting that she disagreed with the January 2008 decision which terminated her DIC benefits effective September 1, 1999.  That issue was appealed to the Board and, as noted above, resulted in a March 2015 decision which determined that the termination of DIC benefits was proper.  

The appellant submitted a statement in November 2009, in which she reported that she sent a letter in September 1999 informing VA of her remarriage and that she did not realize that it would "take 8 years for VA to respond back to me."  She included a photocopy of the purported notification letter sent to VA.  It was date stamped as being received at the RO in November 2009.  

Discussion 

Upon review of the evidence, the Board finds that the appellant's debt was validly created.  Indeed, the appellant remarried in September 1999 at the age of 45. See 38 C.F.R. §§ 3.50, 3.500(n), 3.502(d) (2016).  The RO continued to pay her DIC benefits until she first notified VA of her remarriage in a December 11, 2007, Declaration of Status of Dependents form.  Her DIC benefits were subsequently terminated effective as of September 1, 1999.  See 38 U.S.C.A. § 5112 (b)(1); 38 C.F.R. §§ 3.500 (n)(1); 3.502(d).  As she was not entitled to DIC after the September 5, 1999, remarriage, the payments after the remarriage formed an overpayment and a valid debt.  Thus, an overpayment was properly created in this case.

The Board acknowledges the appellant's contention that she believed she was entitled to DIC benefits for the rest of her life.  In this regard, in a July 1997 letter, the appellant was informed she had been awarded DIC benefits, effective June 1, 1997.  This letter included a printout VA Form 21-8765, which explained that it was the appellant's responsibility to notify VA of any changes in her marital status and that her entitlement to benefits would be permanently lost if she remarried.  The letter was sent to her address of record and there is no indication in the claims file that it was ever returned to VA as undeliverable.  Moreover, there is no allegation by the appellant that the notification letter was never received. See also Bryan v. West, 13 Vet. App. 482 (2000) (noting that ignorance of the law is not an excuse for failing to adhere to it).

The Board also acknowledges the appellant's assertion that she notified VA of her remarriage in a September 1999 letter.  The appellant has submitted a photocopy of the purported letter sent to the St. Petersburg RO in support of this claim.  As noted, it is a handwritten letter with a handwritten date of September 19, 1999, but it is date-stamped as having been received at the RO in November 2009.  The Board has conducted a thorough review of the Veteran's claims file, as well as the appellant's (as she, too, is a Veteran with her own separate and distinct electronic claims file) and can find no evidence of such a letter being submitted by the appellant (or received at the RO) in September 1999.  

The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S.C. 1, 14-15 (1926)).  If an appellant submits clear evidence, "the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation," Grain v. Principi, 17 Vet.App. 182, 187 (2003), or that "the appellant in fact received a copy of [the] decision," Sthele v. Principi, 19 Vet.App. 11, 17 (2004).

Here, the Board finds that if the letter notifying the RO of her remarriage had been received in September 1999, it can be presumed that RO would have acted to terminate her DIC benefits at that time.  This did not happen.  Thus, the Board finds that the presumption of regularity has attached, and the appellant must show by clear and convincing evidence that the presumption of regularity has been rebutted. 

The Board refers to Fithian v. Shinseki, 24 Vet.App. 146 (2010) wherein the United States Court of Appeals for Veterans Claims (Court) addressed a situation similar to the current matter.  In Fithian, the appellant submitted a sworn affidavit that stated that he mailed a motion for reconsideration of the Board's decision on July 21, 2008, and he assumed it was delivered, thus tolling the period for the filing of his notice of appeal to the Court.  The Court determined that the sworn affidavit was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule." Fithian, 24 Vet.App. at 151.  

Likewise, the Board finds that the photocopied letter submitted here is not sufficiently clear evidence to rebut the presumption of regularity in this case.  There is also not sufficient evidence to establish the presumption of receipt under the common law mailbox rule. See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").

Although the appellant contends that that notice of her remarriage was submitted in September 1999, as noted, the claims file does not contain a copy of the appellant's letter with evidence of the date of receipt by VA in the claims file.  The letter that the Veteran submitted in November 2009 which purports to have a September 1999 submission date, simply does not contain any actual evidence, such as a date stamp, indicating receipt.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the appellant would have been received and associated with the claims file. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  Thus, as stated above, the Board finds the appellant's assertion that she sent notice of her remarriage to VA in September 1999, without any supporting objective evidence, insufficient to rebut the presumption of regularity in the administrative process.

In short, the appellant was not legally entitled to receive DIC benefits after her September 1999 remarriage, and there is otherwise no showing of administrative error on VA's part in the creation of the resulting debt.  Thus, the creation of an overpayment for DIC benefits in the amount of $96,494.00, and accounting for the period from September 1, 1999, to January 1, 2008, is valid and was properly created. 


ORDER


The DIC overpayment created in the amount of $96,494.00 is valid, and the appeal is denied.


REMAND

As noted, in March 2015, the Board issued a decision determining that the termination of the appellant's DIC benefits was proper.  The Board has also determined herein that the resulting overpayment in the amount of $96,494.00 was properly created/valid.  In March 2015, the Board remanded the issue of entitlement to a waiver of the overpayment of DIC benefits for issuance of a statement of the case (SOC) on that claim.  A review of VBMS and Virtual VA electronic files shows that the AOJ has still not issued the required SOC with regard to the issue of waiver of the overpayment.  Accordingly, the appellant's claim must again be remanded so that an SOC can be issued to her in this matter. See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing entitlement to a waiver of recovery of an overpayment of DIC benefits in the amount of $96,494.00.  The appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the appellant that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless she perfects her appeal with the submission of an appropriate substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


